CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE REDACTED PORTIONS OF THIS
EXHIBIT, AND SUCH CONFIDENTIAL PORTIONS IDENTIFIED BY [ * ] HAVE BEEN OMITTED
AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
EXHIBIT 10.16
ADMINISTRATIVE SERVICES AGREEMENT
THIS ADMINISTRATIVE SERVICES AGREEMENT (“Agreement”) is entered into effective
as of April 28 2008, by and between JMC MARKETING LTD, an Ohio limited liability
company (“Company”), and OHIO LEGACY BANK, N.A., national bank organized under
the federal laws of the United States (“Bank”).
RECITALS
     A. Bank is a mortgage lender which offers, among other products, loans
secured by liens on real estate (“Mortgage Loans”).
     B. Company desires to provide certain administrative, training and
recruitment services in connection with the hiring and performance of certain
originators of Mortgage Loans as set forth herein.
NOW, THEREFORE, in consideration of the mutual agreements contained in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound
hereby, the parties agree as follows.
     1. Services. The Bank hereby retains Company to perform the services
described on Exhibit A attached hereto and incorporated herein by reference.
     2. Responsibilities of Company. The responsibilities of Company under this
Agreement are as follows:
(a) Policies, Standards and Procedures. Company shall at all times throughout
the term of this Agreement provide administrative services to the Bank in
accordance with all policies, standards and procedures relating to the operation
of the Bank that have been provided to the Company as may from time to time be
established by the Board of Directors of Bank (the “Board of the Bank”), in
accordance with any regulatory requirement to which the Bank is bound and in
accordance with all applicable laws, including, without limitation, the Home
Owners Loan Act and the regulations of the Office of the Comptroller of the
Currency and FDIC promulgated thereunder.
(b) Business Expenses of Company. Company shall be solely responsible for all
costs and expenses incurred in the performance of the services provided pursuant
to this Agreement including but not limited to its: rent and utilities,
equipment, training, advertising, wages, salaries, workers’ compensation
coverage, licenses and certifications, professional dues, insurance, postage and
delivery, supplies, travel, and employment taxes related to its employees,
assistants, managers and agents.
(c) Personnel. Company shall be responsible for providing all necessary service
personnel needed by Company for performing its services and duties under this
Agreement.
(d) Reports. Company shall provide written reports to the Board of the Bank
concerning the services provided hereunder as requested by the Board of the Bank
but no more frequently than quarterly. Such reports shall contain such
information as is reasonably requested for the purpose of allowing the Board of
the Bank to assess the performance of Company pursuant to this Agreement.
(e) Records. At all times during the terms of this Agreement, Company shall
maintain and upon request, make available to the Bank records maintained by
Company relating to the services provided hereunder.
     3. Responsibilities of the Bank. The responsibilities of the Bank under
this Agreement are as follows:

26.



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE REDACTED PORTIONS OF THIS
EXHIBIT, AND SUCH CONFIDENTIAL PORTIONS IDENTIFIED BY [ * ] HAVE BEEN OMITTED
AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
(a) Access. The Bank shall provide Company with reasonable access to its
facilities and those records that are necessary to the provision of the
administrative services described in Exhibit A.
(b) Business Expenses of the Bank. Bank shall be responsible for the payment of
all expenses related to its business. Company shall not be responsible for any
expenses or liabilities of the Bank arising from Bank’s business operations.
(c) Management and Records of Profitability. Bank shall be responsible for the
management and oversight of its employees that are OLB Secondary Marketing
Division Employees (as defined below), as well as determining and maintaining
records relating to the calculation of the Net Divisional Profitability (as
defined below).
     4. Net Divisional Profitability. The compensation to be paid by Bank to
Company under this Agreement shall be determined in the manner provided on
Exhibit B attached hereto and incorporated herein by this reference (“Net
Divisional Profitability”). The Net Divisional Profitability shall be paid to
Company by Bank within thirty (30) days following the period to which the Net
Divisional Profitability relates.
     5. Monthly Minimum. Any provision in this Agreement to the contrary
notwithstanding, Company guarantee to Bank: (i) from the date hereof until and
including May 31, 2008, that Bank will suffer no losses in connection with the
operation of the OLB Secondary Marketing Division Employees; and (ii) that
commencing June 1, 2008, , and continuing each month thereafter during the term
of this Agreement, the sum of the Override Fee and the Graduated Funding Fee
payable to Bank as part of the calculation of the Net Divisional Profitability
shall be at least $[ * ] per month (“Monthly Minimum”). In the event that
(a) the Monthly Minimum is not met, or (b) Bank suffers any losses in connection
with the operation of the OLB Secondary Marketing Division Employees prior to
the effectiveness of the Monthly Minimum, Company shall promptly pay to Bank
such shortfall. In addition to paying such shortfall, Company agrees to provide
additional capital to the OLB Secondary Marketing Division Employees from time
to time on an as-needed basis and when reasonably requested by Bank. No payments
due Company hereunder shall be made by Bank until each Monthly Minimum has been
received by Bank. Company absolutely and unconditionally guarantees to Bank and
its successors and assigns, the full and complete Monthly Minimum as and when
the same becomes due and payable. The obligations of Company under this Section
shall be an absolute, unconditional, present and continuing guaranty of payment
and not collectibility. This guaranty shall be binding upon the Company and its
successors and assigns. No waiver, amendment, release or modification of this
Section shall be established by conduct, custom or course of dealing, but solely
by an instrument in writing duly executed by Bank and Company.
     6. Employees. Exhibit C to this Agreement sets forth the number and
identity of employees that are employees of Company and are intended to become
employees of Bank as soon as practical following the date hereof (“OLB Secondary
Marketing Division Employees”), and sets forth the following information for all
such persons: job title; office location; current annual rate of compensation
(identifying bonuses separately) and any change in compensation since January 1,
2006; vacation accrued and hire date for purposes of vesting and eligibility to
participate in any employee benefit plans (as defined in Section 3(3) of ERISA);
None of the OLB Secondary Marketing Division Employees is a party to, or is
otherwise bound by, any agreement or arrangement which limits or adversely
affects the performance of the OLB Secondary Marketing Division Employees to
perform such OLB Secondary Marketing Division Employee’s duties with Company
(including, without limitation, any confidentiality, non-competition or
proprietary rights agreements). All OLB Secondary Marketing Division Employees
are “employees at will.” The parties acknowledge and agree that all originators
recruited by Company and hired by Bank during the term of this Agreement shall
be “OLB Secondary Marketing Division Employees” for the purposes of this
Agreement.
     7. Background Checks; Drug Testing. Company shall conduct background checks
and drug testing of all OLB Secondary Marketing Division Employees for Bank
under this Agreement prior to initial hiring and thereafter on an annual basis.
Subject to applicable law, this background check shall include a search of
criminal records (including misdemeanors and felonies) in all counties and
states of residence of such personnel (including a search of married and maiden
names, where applicable), as well as a records check of national

27.



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE REDACTED PORTIONS OF THIS
EXHIBIT, AND SUCH CONFIDENTIAL PORTIONS IDENTIFIED BY [ * ] HAVE BEEN OMITTED
AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
convictions, for the prior seven (7) year period. Company shall also search the
databases of the General Services Administration (GSA) and the Office of
Inspector General (OIG), as well as the Global Watch Alert (GWA) list, to ensure
that such personnel are not identified on any such databases. Company will not
recommend an individual to become an OLB Secondary Marketing Division Employee,
and will remove any such individual from providing services hereunder, if the
background checks do not show a clean record or if the drug testing shows any
positive results. Company will either provide Bank with evidence of the
background checks and drug tests or otherwise certify to Bank in writing that
such personnel recommended as OLB Secondary Marketing Division Employees have
satisfied the background checks and drug testing as described herein. In
addition, Bank shall have the right to conduct an audit of the records of
Company, upon reasonable advance notice to the Company, to ensure Company’s
compliance with the foregoing. Company may comply with its requirements related
to background checks and drug testing by contracting with one or more agencies
or independent contractors with expertise in background checks and drug testing.
     8. Standard of Care; Limitation of Liability. In providing the services
described on Exhibit A, the Company shall act with ordinary care. Any other
provision of this Agreement notwithstanding, however, neither the Company nor
any of its members, managers, officers or agents (collectively, the “Company
Related Persons”) shall have any liability for any action taken or omitted to be
taken by it or him in connection with the services provided hereunder unless it
shall be proved by clear and convincing evidence in a court of competent
jurisdiction that its or his action or failure to act involved an act or
omission undertaken with deliberate intent to cause injury to the Bank or
undertaken with reckless disregard for the best interests of the Bank (if and to
the extent it or he has actual knowledge of the best interests of the Bank).
     9. Leases. The parties acknowledge that Company leases certain properties
as set forth more fully on Exhibit D, which properties Company shall sub-lease
to Bank on a month-to-month basis upon terms mutually agreed upon by Bank and
Company.
     10. Term. The initial term of this Agreement shall commence as of the date
hereof and shall terminate on September 30, 2008. This Agreement may thereafter
be extended for successive one-year terms upon the agreement of the parties. In
the event the parties do not agree to extend the term of this Agreement, this
Agreement shall automatically terminate as of the last day of the then current
term. In addition to the foregoing, this Agreement may be terminated in whole or
in part prior to the expiration of any term in accordance with the provision of
Section 11.
     11. Termination. Notwithstanding Section 10, this Agreement may be
terminated by the parties as follows:
(a) Insolvency, etc. This Agreement shall terminate automatically if a party (i)
admits in writing its inability to pay its debts generally as they become due;
(ii) has a liquidator, receiver, conservator or statutory successor of such
party appointed by any court or governmental authority having jurisdiction over
it; (iii) commences a proceeding under any federal or state bankruptcy,
insolvency, reorganization or similar law, or has such a proceeding commenced
against it and either has an order of insolvency or reorganization entered
against it or has the proceeding remain undismissed and unstayed for ninety
(90) days; (iv) makes an assignment for the benefit of creditors; or (v) has a
receiver or trustee appointed for it or for the whole or any substantial part of
its property.
(b) Breach. In the event of a material breach by any party of any of its
covenants under this Agreement or of that certain Loan Processing Agreement of
even date herewith between Bank and Midwest Mortgage Processing, LLC, an Ohio
limited liability company with common ownership to Company, at the option of the
non-breaching party, the non-breaching party may terminate this Agreement if the
breaching party fails to cure its default within thirty (30) days after written
notice of default, unless such default cannot be cured within thirty (30) days,
in which event the non-breaching party shall not have the right to terminate
this Agreement so long as the breaching party commences its cure within such
thirty (30) day period and diligently pursues such cure to completion.

28.



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE REDACTED PORTIONS OF THIS
EXHIBIT, AND SUCH CONFIDENTIAL PORTIONS IDENTIFIED BY [ * ] HAVE BEEN OMITTED
AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
(c) Termination by Bank upon Notice. The Bank may terminate this Agreement
(i) for any reason and at any time upon not less than ninety (90) days advance
written notice to Company of Bank’s intent to do so; or (ii) upon thirty
(30) days advance written notice to Company that the Net Divisional
Profitability for any period ending in the previous twelve months is less than
or equal to zero dollars.
(d) Termination by Bank without Prior Notice. This Agreement shall immediately
terminate without notice (i) upon the request of the OCC or any other regulatory
body that supervises the Bank; (ii) in the event that the Board of the Bank
determines in its reasonable discretion that the program may be in violation of
applicable law governing the operation of Bank or that this Agreement will
subject Bank to additional regulatory oversight or future violations of
applicable law; or (iii) in the event that the Bank is unable to fund loans
outside the State of Ohio. Bank shall provide the Company with notice of such
termination as soon as reasonably practicable.
     12. Effect of Termination. The termination of this Agreement shall not
affect (i) the right to payment of accrued Net Divisional Profitability relating
to a period (or partial period) prior to termination, or (ii) the rights and
obligations of the parties under Sections 14, 15, or 16; or (iii) the rights and
obligations of the parties under any other plan or agreement between the parties
to this Agreement.
     13. Relationship of the Parties. In the performance of the work, duties and
obligations of Company under this Agreement, Company shall at all times be
acting and performing as an independent contractor, rather than as an agent or
representative of Bank. To the extent requested by Bank, Company shall provide
evidence of liability insurance coverage for its own employees and operations.
Notwithstanding this Agreement, Bank retains the right to engage in additional
management, consulting, training, recruitment, and other such arrangements with
parties other than Company.
     14. Confidentiality. Without the prior consent of the Board of the Bank,
Company, its agents and employees shall not, other than in the performance of
duties under this Agreement, disclose, copy or use any Confidential Information
relating to the Bank or its business for any purpose. For purposes of this
Agreement, the term “Confidential Information” includes all information that is
not generally known to the public or competitors of Bank and which shall
include, but not be limited to, methods of training and instruction, methods of
operation, methods of pricing, routing information, Bank lists and customer
lists, sales figures, employment information, tax records, personal history,
accounting procedures, financial information, Bank contracts, business and
marketing plans, employee compensation or policies, future plans, and all
information and knowledge in whatever form used in management, marketing,
purchasing, finance or operations or otherwise, as well as all processes and
procedures used in connection with the businesses of Bank, computer programs and
modifications and enhancements thereto (including optic code, source code and
flow charts), uncopyrighted or copyrighted works, patents, if any, inventions,
whether or not patented, ideas, drawings, analysis and calculations, trade
secrets, trade marks or service marks, registered or intended to be used, and
trade names of Bank. Notwithstanding the foregoing, Confidential Information
shall not include information that (i) is or becomes generally available to the
public other than as a result of a disclosure by the Company or its
representatives, (ii) is or becomes available to the Company on a
non-confidential basis from a source other than the Bank or any of its
representatives or affiliates, provided that the source of such information was
not known by the Company to be bound by a confidentiality agreement with, or
other contractual, legal, equitable, or fiduciary obligation of confidentiality
to, the Bank or any other party with respect to such information, or (iii) can
be reasonably demonstrated by the Company to have been in its possession prior
to its being furnished to it or its representatives by or on behalf of the Bank,
provided that the source of such information was not known by the Company to be
bound by a confidentiality agreement with, or other contractual, legal,
equitable, or fiduciary obligation of confidentiality to, the Bank or any other
party with respect to such information. Bank shall be entitled to injunctive and
other relief in a court of law in the event of a violation of this Section.
     15. Covenant Not to Employ Personnel. During the term of this Agreement,
and for a period of one (1) year thereafter, Company agrees not to employ or
solicit for employment any employee of Bank without the written consent of Bank
and Bank agrees not to employ or solicit for employment any employee of Company
without the written consent of the Company other than the Mortgage Loan
Originators to be employed by Bank

29.



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE REDACTED PORTIONS OF THIS
EXHIBIT, AND SUCH CONFIDENTIAL PORTIONS IDENTIFIED BY [ * ] HAVE BEEN OMITTED
AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
pursuant to the terms of this Agreement. Bank shall be entitled to injunctive
and other relief in a court of law in the event of a violation of this Section.
     16. Indemnification. Company shall protect, indemnify and hold Bank
harmless from and against any and all liability and expense of any kind,
including costs and reasonable attorney fees, arising from injuries or damages
to persons or property in connection with the operation of the Company or
activities under this Agreement, unless such liability and expense shall be
solely the result of the gross negligence, willful misconduct or fraud of Bank
or its officers, employees or agents. Bank shall protect, indemnify and hold the
Company harmless from and against any and all liability and expense of any kind,
including costs and reasonable attorney fees, arising from injuries or damages
to persons or property in connection with the operation of the Bank or the
Bank’s breach of this Agreement, unless such liability and expense shall be
solely the result of the gross negligence, willful misconduct or fraud of the
Company or its officers, employees or agents.
     17. Representations and Warranties of the Parties. The Bank hereby
represents and warrants that it is a national bank duly organized, validly
existing and in full force and effect under the laws of the United States of
America. The Company hereby represents and warrants that it is a limited
liability company duly organized, validly existing and in full force and effect
under the laws of the State of Ohio. Each party hereby represents and warrants
to the other party that (i) such party’s execution, delivery and performance of
this Agreement have been duly authorized by all requisite action on the part of
such party and its directors, manager or managers and members, as applicable;
(ii) this Agreement has been duly executed and delivered by such party and
constitutes such party’s legal, valid and binding obligation, enforceable
against such party in accordance with its terms, except as such enforcement may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws relating to or limiting the enforcement of creditors’ rights
generally or by general equitable principles, public policy or the Constitutions
of the United States or the State of Ohio; and (iii) neither the execution,
delivery nor the performance of this Agreement by such party does or will
conflict with or result in a breach or violation of or a default under the
articles of organization, operating agreement, articles of incorporation, bylaws
or other governing instruments of such party, or any law, statute, rule,
regulation, ordinance or order of any court or other governmental authority of
any jurisdiction applicable to such party, or any material contract, agreement
or instrument to which such party is a party or by which such party is bound.
Such representations and warranties shall survive the execution and delivery of
this Agreement and continue to be binding thereafter.
     18. Guaranty. James A. Hinkle, Cheldon Rose, and Michael Prall shall
jointly and severally guaranty the obligations of Company pursuant to a certain
Guaranty of even date given to secure the obligations of Company hereunder.
     19. Notices. Any and all notices required to be given under this Agreement
shall be given by, and be deemed given when (i) delivered by personal delivery;
(ii) deposited in U.S. first-class mail, postage prepaid; or (iii) sent by
telecopy with confirmation of receipt, addressed as follows:
If to Bank:
Ohio Legacy Bank
3562 Commerce Parkway
Wooster, OH 44691
Attn: President
With a copy to:
Daniel H. Plumly
225 North Market Street
PO Box 599
Wooster, OH 44691

30.



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE REDACTED PORTIONS OF THIS
EXHIBIT, AND SUCH CONFIDENTIAL PORTIONS IDENTIFIED BY [ * ] HAVE BEEN OMITTED
AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
If to Company:
JMC Marketing, LTD
1491 W. Main St.
55 Monument Circle, Suite 1300
Tipp City, OH 45371
Attn: President
     20. Dispute Resolution. Subject to Sections 14 and 15 herein, any dispute
arising out of or related to this Agreement shall be settled by arbitration in
Wooster, Ohio pursuant to the Commercial Arbitration Rules of the American
Arbitration Association, and judgment on the award rendered by the arbitrator(s)
may be entered in any court having jurisdiction thereof. Prior to commencing
litigation or a demand for arbitration for any reason under this Agreement, the
principals of the parties will engage in good-faith discussions in an attempt to
resolve the disputed matter(s).
     21. Governing Law. This Agreement shall be governed by Ohio law, without
regard to conflict of laws principles therein.
     22. Activities Outside this Agreement. Bank recognizes that Company has
been, and is, in the business of providing services to its own customers. Except
as expressly provided herein, it is understood and agreed that: services
provided by Company to Bank are provided on a non-exclusive basis and Company
retains the right to continue to provide the same type of services, and any
other services, to any other of its customers, including competitors of Bank;
provided that Confidential Information is not used in connection with such
activities.
     23. Severability. If any provisions of this Agreement or if any covenant,
obligation or agreement contained herein is determined to be invalid or
unenforceable, such determination shall not affect any other provision,
covenant, obligation or agreement, each of which shall be construed and enforced
as if such invalid or enforceable portion were not contained herein. Such
invalidity or unenforceability shall not affect any valid and enforceable
application thereof. Each such provision, covenant, obligation or agreement,
shall be deemed to be effective, operative, made, entered into or taken in the
manner and to the full extent consistent with this Agreement.
     24. Waiver; Consent. This Agreement may not be changed, amended,
terminated, augmented, rescinded or discharged (other than by performance), in
whole or in part, except by a writing executed by the parties hereto, and no
waiver of any of the provisions or conditions of this Agreement or any of the
rights of a party hereto shall be effective or binding unless such waiver shall
be in writing and signed by the party claiming to have given or consented
thereto. Except to the extent that a party hereto may have otherwise agreed in
writing, no waiver by that party of any condition of this Agreement or breach by
the other party of any of its obligations or representations hereunder or
thereunder shall be deemed to be a waiver of any other condition or subsequent
or prior breach of the same or any other obligation or representation by the
other party or parties nor shall any forbearance by the first party or parties
to seek a remedy for any noncompliance or breach by the other party be deemed to
be a waiver by the first party or parties of its rights and remedies with
respect to such noncompliance or breach.
     25. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be regarded as an original, and all of which
shall constitute but one and the same instrument.
     26. Headings. The descriptive headings of the various paragraphs of this
Agreement are for convenience only and shall not be used to construe or
interpret the meaning of any of the provisions hereof.
     27. Binding Effect. This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective heirs, executors,
administrators, legal representatives, successors and assigns.

31.



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE REDACTED PORTIONS OF THIS
EXHIBIT, AND SUCH CONFIDENTIAL PORTIONS IDENTIFIED BY [ * ] HAVE BEEN OMITTED
AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
     28. No Partnership or Agency. Nothing contained in this Agreement or any of
the documents to be executed pursuant hereto shall be deemed to be interpreted
as a partnership or any other arrangement whereby one of the parties is
authorized to act as an agent for another.
     29. Third Party Beneficiaries. This Agreement is made and entered into for
the sole protection and benefit of the parties hereto, and no other person,
persons, entity or entities shall have the right of action hereon, right to
claim any right or benefit from the terms contained herein, or be deemed a third
party beneficiary hereunder.
     30. No Assignment. No party to this Agreement may assign, transfer or
otherwise convey any or all of the rights or obligations hereunder without the
prior written consent of the other party.
     31. No Construction Against Drafter. This Agreement shall be interpreted to
give it fair meaning, and any ambiguity shall not be construed against either
party as the primary drafter hereof.
     32. Further Assurances. The parties agree to execute and deliver all such
further documents, instruments and agreements as may be reasonably necessary to
consummate the transactions contemplated by this Agreement, including but not
limited to a certain Loan Processing Agreement between Bank and Midwest Mortgage
Processing, LLC, an Ohio limited liability company with common ownership to
Company.
IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date set forth above.

            OHIO LEGACY BANK, N.A.
      By:   /s/ D. Michael Kramer         D. Michael Kramer, President and     
  Chief Executive Officer        JMC MARKETING. LTD
      By:   /s/ James A. Hinkle         James A. Hinkle, President and       
Chief Executive Officer   

32.



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE REDACTED PORTIONS OF THIS
EXHIBIT, AND SUCH CONFIDENTIAL PORTIONS IDENTIFIED BY [ * ] HAVE BEEN OMITTED
AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
Exhibit A
Description of Administrative Services
     1. Training. Training regarding best practices of OLB Secondary Marketing
Division Employees, the policies and procedures of Bank, compliance with all
federal, state, and local laws and regulations regarding Mortgage Loans,
including but not limited to federal and state truth-in-lending laws and other
consumer protection laws, any anti-discrimination laws, any applicable state
usury laws, the requirements of the Real Estate Settlement Procedures Act
(“RESPA”), pricing and processing applications for Mortgage Loans, advertisement
and customer development and retention, developing additional leads, and other
such services.
     2. Recruitment. Recruitment of additional OLB Secondary Marketing Division
Employees and locations for services to be performed by OLB Secondary Marketing
Division Employees.
     3. Other. Such other and further administrative services as may be mutually
agreed to by the parties from time to time.

33.



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE REDACTED PORTIONS OF THIS
EXHIBIT, AND SUCH CONFIDENTIAL PORTIONS IDENTIFIED BY [ * ] HAVE BEEN OMITTED
AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
Exhibit B
Determination of Net Divisional Profitability
Net Divisional Profitability shall be determined by Bank, or by the certified
public accountants of Bank, and shall, in the absence of a manifest error, be
conclusive as to the amount payable to Company under this Agreement. The Net
Division Profitability shall be equal to the:
SUM of all bank fees, service release premium fees and yield spread premium
collected in connection with applications for Mortgage Loans submitted by OLB
Secondary Marketing Division Employees to Bank;
LESS all costs incurred by Bank in connection with such Mortgage Loans including
but not limited to all administrative salaries and benefits, commissions paid to
originators, benefits cost of originators, an Override Fee (as defined below), a
Graduated Funding Fee (as defined below), any fees charged by any loan
purchaser, underwriter or any other third party in connection with a loan, and
all other expenses relating solely to the OLB Secondary Marketing Division
Employees, including but not limited to rent (includes all lease associated
costs), insurance, utilities, licensing fees, software costs, supplies,
education, regulatory, systems, amortization of furniture and equipment as well
as non amortized furniture and equipment, mileage, subscriptions, associations,
meals, entertainment, professional fees, franchise tax, marketing and
advertising, legal, audit, accounting, stationary, postage, web site, printing,
forms, bank charges, bad debt, director’s expenses, club memberships, charitable
contributions, interest expense, taxes, repairs and maintenance and loss on sale
of loans.
The following terms have the following meanings for the purposes of this
Agreement:
(i) “Override Fee” shall be equal to [ * ]% ([ * ]bps) on all Mortgage Loans
closed during the month then ended;
(ii) “Graduated Funding Fee” shall be applied to each Mortgage Loan file in an
amount based upon the number of Mortgage Loans closed during the month then
ended as follows:

      Mortgage Loans Closed   Fee
0-40
  $[ * ] per Mortgage Loan
41-60
  $[ * ] per Mortgage Loan
Over 60
  $[ * ] per Mortgage Loan

The parties acknowledge and agree that the Override Fee and the Graduated
Funding Fee are net of any funding fees paid to any loan purchaser, underwriter
or any other third party in connection with a loan

34.



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE REDACTED PORTIONS OF THIS
EXHIBIT, AND SUCH CONFIDENTIAL PORTIONS IDENTIFIED BY [ * ] HAVE BEEN OMITTED
AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
Exhibit C
OLB Secondary Marketing Division Employees
[ * ]

35.



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE REDACTED PORTIONS OF THIS
EXHIBIT, AND SUCH CONFIDENTIAL PORTIONS IDENTIFIED BY [ * ] HAVE BEEN OMITTED
AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
Exhibit D
Real Estate
Property commonly known as:
1. 1491 West Main Street
Tipp City, OH 45371
2. 2400 Corporate Exchange Drive
               Suite 240
               Columbus, OH 43231

36.